DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant).
Regarding Claim 1, Matsumaru teaches an electronic device (Figs. 1A, 1B) comprising: 
a communication circuit (10 Figs. 1A, 1B Par. 0040); and 
a circuit board (101 Figs. 1A, 1B Par. 0040) electrically connected with the communication circuit, wherein the circuit board includes:  

a second portion (30 Figs. 1A, 1B Par. 0040), wherein the second portion includes a second layered structure (30B Figs. 1A, 1B Par. 0061) in which the wiring layer and the first insulating layer are alternately positioned (Figs. 1A, 1B) from the first surface (20h Figs. 1A, 1B Par. 0049) to a first layer provided between the first surface and the second surface (layer of dielectric material between layer of 30B and layer 30f Figs. 1A, 1B), and a second insulating layer positioned on the first layer up to the second surface and forming a portion of the second surface (layer of dielectric material between layer 30f and 30a Figs. 1A, 1B), 
at least one antenna patch (30d Figs. 1A, 1B Par. 0065), wherein at least one antenna patch is positioned on the second insulating layer (Figs. 1A, 1B), and 
a conductive line (30f and via not shown Par. 0069) that penetrates the second layered structure and at least a portion of the second insulating layer and electrically connects the at least one antenna patch and the communication circuit (through 30c Par. 0069), 

Regarding Claim 2, Matsumaru teaches wherein: the first loss tangent value is 0.02 or more and 0.03 or less (0.02 Par. 0043); and the second loss tangent value is 0.001 or more and 0.01 or less (0.0058 Par. 0074).
Regarding Claim 3, Matsumaru teaches wherein a structure of the first layered structure from the first surface to the first layer and the second layered structure have a same stacked structure (stacked structure seen in Fig. 1B).
Regarding Claim 4, Matsumaru teaches wherein the conductive line penetrates the first insulating layer of the second layered structure and is connected with the wiring layer of the second layered structure (Par. 0069 Fig. 1B).
Regarding Claim 5, Matsumaru teaches wherein the second insulating layer is formed with a single layer from an upper surface of the second layered structure to a lower surface of the at least one antenna patch (Fig. 1B).
Regarding Claim 6, Matsumaru teaches wherein the conductive line is connected with the lower surface of the at least one antenna patch (Par. 0069 Fig. 1B).
Regarding Claim 9, Matsumaru teaches further comprising: a reinforcement member (20g Fig. 1B) positioned on a boundary line of the second surface between the first portion and the second portion (Fig. 1B).
Regarding Claim 10, Matsumaru teaches an antenna structure (Figs. 1A, 1B) comprising: 
a communication circuit (10 Figs. 1A, 1B Par. 0040); and 
a circuit board (101 Figs. 1A, 1B Par. 0040), wherein the circuit board includes: 
a first conductive layer (20e Figs. 1A, 1B Par. 0048), 
a second conductive layer positioned below the first conductive layer (20f + 30j Figs. 1A, 1B Par. 0062), 
a first insulating layer (dielectric material of multilayer board 20 between 20e and 20f + 30j Figs. 1A, 1B Par. 0042, 0043) positioned between the first conductive layer and the second conductive layer, wherein the first insulating layer forms a first dielectric having a first dielectric loss (0.02 Par. 0043), 
at least one antenna (30d Figs. 1A, 1B Par. 0065) electrically connected to the communication circuit through at least one wiring (30f and via not shown Par. 0069), wherein the at least one antenna is positioned in a specified area (area of 30 Figs. 1A, 1B), 
a third conductive layer (20c Figs. 1A, 1B Par. 0057) positioned below the second conductive layer, and 
a second insulating layer (dielectric material of multilayer board 30 Figs. 1A, 1B Par. 0074) positioned between the second conductive layer and the third conductive layer and in the specified area (between 20f and 20c), wherein the second insulating layer forms a second dielectric having a second dielectric loss 
Regarding Claim 11, Matsumaru teaches wherein the first dielectric is formed in an area other than the specified area (dielectric material of multilayer board 20 is in another area than area of 30 Figs. 1A, 1B).
Regarding Claim 12, Matsumaru teaches wherein the at least one wiring penetrates at least a portion of the first insulating layer and at least a portion of the second insulating layer by using at least one via hole (via not shown Par. 0048).
Regarding Claim 13, Matsumaru teaches wherein the second insulating layer is formed in the specified area in a stacked structure (stacked structure seen in Fig. 1B).
Regarding Claim 14, Matsumaru teaches wherein the second insulating layer is formed with a single layer in a whole area between the second conductive layer and the third conductive layer (Fig. 1B).
Regarding Claim 15, Matsumaru teaches wherein a height of an upper surface of the second insulating layer is equal to (Fig. 1B) or less than a height of an upper surface of a first layered structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant) and Baks et al. US Patent Application Publication 2014/0145883 (cited by applicant).
Regarding Claim 7, Matsumaru teaches wherein the at least one antenna patch includes: a first antenna patch positioned on at least a portion of a surface of the second insulating layer (30d Figs. 1A, 1B Par. 0065).
Matsumaru is silent on a second antenna patch positioned within the second insulating layer.
However, Baks et al. teaches a second antenna patch (126 Fig. 1 Par. 0030) positioned within the second insulating layer (D2 Fig. 1 Par. 0020, 0030).
In this particular case, providing a second antenna patch within an insulating layer is common and well known in the antenna art as evident by Baks et al. in order to provide a compact integrated radio/wireless communications systems (Par. 0005).

Regarding Claim 8, Matsumaru as modified teaches wherein the conductive line is connected with a lower surface of the second antenna patch (feed through 30c+ via not shown Par. 0069 as modified to feed the second antenna patch).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumaru US Patent Application Publication 2020/0170112 (cited by applicant) and Choudhury et al. US Patent Application Publication 2011/0149519 (cited by applicant).
Regarding Claim 16, Matsumaru teaches an electronic device (Figs. 1A, 1B) comprising: 
an antenna structure (30d Figs. 1A, 1B Par. 0065); and 
an IFIC (10 Figs. 1A, 1B Par. 0040) connected with the antenna structure through a connection wiring (through 30c Par. 0069), wherein the antenna structure includes: 
a printed circuit board (PCB) (101 Figs. 1A, 1B Par. 0040), 
a printed circuit board (FPCB) (20+30 Figs. 1A, 1B Par. 0040) connected with one side of the PCB, and at least one radio frequency (RF) wiring (30c Figs. 1A, 1B Par. 0062) positioned on a surface (30a Figs. 1A, 1B Par. 0062) of the FPCB, wherein the FPCB includes: 

a first layer (20 Figs. 1A, 1B Par. 0040) positioned between the at least one or more wiring layers; and 
a second layer (30 Figs. 1A, 1B Par. 0040) positioned between the at least one or more wiring layers, 
wherein the first layer has a first loss tangent value (0.02 Par. 0043), and the second layer has a second loss tangent value (0.0058 Par. 0074) smaller than the first loss tangent value (0.0058 is smaller than 0.02).
Matsumaru is silent on a flexible printed circuit board (FPCB), a first flexible layer, a second flexible layer.
However, Choudhury et al. teaches a flexible printed circuit board (FPCB) having layers of flexible materials (Par. 0021).
In this particular case, a flexible printed circuit board (FPCB) is common and well known in the antenna art as evident by Choudhury et al. to allow the layers to be flexible or pliable to conform around electrical components (Par. 0021).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Matsumaru with a flexible printed circuit board (FPCB), a first flexible layer, a second flexible layer based on the teachings of Choudhury et al. in order to allow the layers to be flexible or pliable to conform around electrical components
Regarding Claim 17, Matsumaru as modified teaches wherein: the first loss tangent value is 0.02 or more and 0.03 or less (0.02 Par. 0043); and the second loss tangent value is 0.001 or more and 0.01 or less (0.0058 Par. 0074).
Regarding Claim 18, Matsumaru as modified teaches wherein one surface of the second flexible layer is in contact with the at least one RF wiring (30c in contact with surface 30a Figs. 1A, 1B Par. 0062).
Regarding Claim 19, Matsumaru as modified teaches further comprising: 
at least one ground wiring (20f + 30j Figs. 1A, 1B Par. 0062) spaced from the at least one RF wiring and at least one baseband (BB) wiring (30e Figs. 1A, 1B Par. 0066) spaced from the at least one RF wiring disposed in the surface of the FPCB; and 
wherein the at least one ground wiring and the at least one BB wiring are in contact with one surface of the second flexible layer (30j and 30e in contact with surface 30b Fig. 1B).
Regarding Claim 20, Matsumaru as modified teaches further comprising: 
an RF ground wiring (20f + 30j Figs. 1A, 1B Par. 0062) spaced from the connection wiring; 
a first insulating layer (layer of 20 under 20f+30j Fig. 1B) having the first loss tangent value is positioned under the RF ground wiring; and 
a second insulating layer (layer of 30 between 30c and 20f+30j Fig. 1B) having the second loss tangent value is interposed between the connection wiring and the RF ground wiring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki US Patent 5,861,848 discloses a stacked patch antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845